Title: To James Madison from Robert Montgomery, 8 December 1807
From: Montgomery, Robert
To: Madison, James



Sir,
Alicante 8th. December 1807.

Herewith you will please find Copies of Letters from Naples, Marseilles, and Barcelona, which I received by the last Post.  I have immediatly informed all the American Commerce and Masters of Vessels here of this disagreeable event, altho from the tenor of the Letter from Naples I am led to believe that the capture of the Mary Ann was not in consequence of a War being declared against us by the Algeirines, but rather on suspicion of the Cargo being French Property, and that no hostilities was intended to our Flag.  It is Known that to the Piratical States the most valuable part of the Prize is the Captain & Crew and in cases of capture they always secure them perfectly on board the Corsaire.  Moreover there has yet been no advice from any other part of our Coast of the Algeirines molesting our Trade, and it is now forty three Days since the capture of the Mary Ann, which gives more than time for the News to have got here thro some other Channel if it was true.  The distance from here to Algiers may be run in a little more than forty Hours, and I should have sent a Boat express to Know the truth of this business was I not apprehensive Government might disaprove of it as it would cost more than Three hundred Dollars I expect however in about two Weeks, the return of the Spanish Courier from that place, when I shall immediately advise whatever I may learn on this important affair which I have communicated to our Consuls west of this place  I have the honor to be with respectfully Sir Your most Obedt: Humle: Servant

Robt. Montgomery

